              Case 21-31121-sgj11 Doc 1 Filed 06/17/21                                                               Entered 06/17/21 07:11:18                                          Page 1 of 22

ÿÿZHQQÿHIÿLMHDÿHI>AB@FLHAIÿLAÿHJCILH>PÿLMCÿGFDCÿ
ÿÿ2ÿ4ÿ493ÿ89ÿ189ÿ
  ÿ                                          ÿ
  vÿvvvvvvvvvvvvvvvvvvÿ
   1257+(51               vÿÿÿ2923ÿ81ÿÿv
                                               v4vvvÿÿvvvvvvvvvvvvÿ
                                              7(;$6

   4ÿ 9ÿ¡ÿ¢~|£~ÿvvvvvvvvvvvvvvvvvvvvvvvvvÿÿ49ÿv       vvvvÿ                                                                                                                   ÿ3ÿ21ÿ2ÿ2ÿ4ÿ
                                                                                                                                                                                                 4 ÿ1252ÿ

01123245ÿ789 ÿ ÿ
 !"#$%&'ÿ)*$+$+#ÿ,&ÿ- #./#0+1+0"%!2ÿ3+!+#4ÿ,&ÿ5%#6&"7$8'ÿ                                                                                                                                                                 9:;<9     ÿ
=>ÿ@ABCÿDEFGCÿHDÿICCJCJKÿFLLFGMÿFÿDCEFBFLCÿDMCCLÿLAÿLMHDÿ>AB@NÿOIÿLMCÿLAEÿA>ÿFIPÿFJJHLHAIFQÿEFRCDKÿSBHLCÿLMCÿJCTLABUDÿIF@CÿFIJÿLMCÿGFDCÿ
IV@TCBÿWH>ÿXIASIYNÿÿZABÿ@ABCÿHI>AB@FLHAIKÿFÿDCEFBFLCÿJAGV@CILKÿ[\]^_`a^bc\]ÿec_ÿfg\h_`i^ajÿkc_l]ÿec_ÿmc\n[\obpbo`gq]rÿHDÿFsFHQFTQCNÿ

 tNÿuCTLABUDÿIF@Cÿ                                              vv*967(;$6+2/',1*6,//&
                                                                  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
 ÿ
    ÿ                                                           ÿ

 <NÿwQQÿALMCBÿIF@CDÿJCTLABÿVDCJÿ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
    HIÿLMCÿQFDLÿxÿPCFBDÿ             vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
    35ÿ4ÿ4 ÿ4 yÿ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿÿ
                                     v
    94ÿ4 yÿ4ÿ{|}~ÿ}~ÿ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
    ÿ4 ÿ
    ÿ                                ÿ
  NÿuCTLABUDÿ>CJCBFQÿ@EQAPCBÿ v
    =JCILH>HGFLHAIÿV@TCBÿÿ vvÿÿvvvÿÿÿÿÿvvvÿÿvvvÿÿvvvÿÿvvvÿÿvvvÿÿvvvÿvvvÿ
 ÿ
 :NÿuCTLABUDÿFJJBCDDÿ                                           BHIGHEFQÿEQFGCÿA>ÿTVDHICDDÿ                                                           FHQHIRÿFJJBCDDKÿH>ÿJH>>CBCILÿ>BA@ÿEBHIGHEFQÿEQFGCÿ
                                                                                                                                                  ÿ
                                                                                                                                                       A>ÿTVDHICDDÿ
                                                                v/DYDFD6WUHHW
                                                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ                                        vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                 9ÿ 9ÿ                                                                         9ÿ 9ÿ
                                                                vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ                                        vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                       0ÿ8ÿ
                                                                v$XVWLQ7;
                                                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ                                        vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                2ÿ                              4ÿ ÿ8ÿÿ                                   2ÿ                     4ÿ ÿ8ÿ
                                                                                                                                                       AGFLHAIÿA>ÿEBHIGHEFQÿFDDCLDKÿH>ÿJH>>CBCILÿ>BA@ÿ
                                                                                                                                                       EBHIGHEFQÿEQFGCÿA>ÿTVDHICDDÿ
                                                                vv75$9,6
                                                                  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                8ÿÿ                                                                               v6HHDWWDFKHG
                                                                                                                                                        vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                        9ÿ 9ÿ
                                                                                                                                                       vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                       vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                       2ÿ                     4ÿ ÿ8ÿ
 ÿ
 NÿuCTLABUDÿSCTDHLCÿÿÿ                                    vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ




01123245ÿ789 ÿ ÿ                                                     8549ÿ228ÿ189ÿ82245ÿ7252ÿ189ÿ493ÿ                                                                          4ÿÿ
          Case 21-31121-sgj11 Doc 1 Filed 06/17/21                               Entered 06/17/21 07:11:18                          Page 2 of 22

01
ÿ 2345ÿ      79*967(;$6+2/',1*6,//&
                7717ÿ777777777777777777777777777777777777777777777777777ÿ                        891ÿ 215ÿÿ777777777777777777777777777777777 7ÿÿ

 -.ÿ0123ÿ45ÿ637849ÿÿ                     :ÿ
                                         [ 845+45934 ÿ&(ÿ;31&ÿ;923"ÿ84 +9 "ÿ;;8ÿ9 &ÿ;31&ÿ;923"ÿ#95315<+ÿ;;#ÿ
                                         :ÿ#95315<+ÿ1=&(ÿÿ;;#ÿ
                                         :ÿ3<15>ÿ?+1"@ÿ777777777777777777777777777777777777777777777777777777777777777777ÿ
 A.ÿB3CD9E73ÿ637849FCÿ7GCEH3CCÿ I>ÿJKLMÿLNÿ
                                         :ÿO193<ÿ8951ÿ) 1 ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿ RIÿ
                                         :ÿ?(1ÿI 13ÿS19ÿT 3931ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿ U )ÿ
                                         :ÿS9549&ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿ VVÿ
                                         :ÿ?34*254*15ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿ UWIÿ
                                         :ÿ84 4&3"ÿ)54*15ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿ Xÿ
                                         :ÿ8195(ÿ)9 *ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿRY Wÿ
                                         :ÿ
                                         [ 4 1ÿ 4ÿ3<1ÿ924'1ÿ
                                         )>ÿJKLMÿZ[[ÿ\KZ\ÿZ]][^Nÿ
                                         :ÿ_9=$1=1 +3ÿ1 33"ÿ9ÿ&1521&ÿÿXÿP>?>8>ÿQÿU ÿ
                                         :ÿ%Qÿ'Y193$W1ÿ3ÿ4 +9 "ÿ̀&(ÿ<1&(1ÿ &ÿ45ÿ+441&ÿ'13 1 3ÿ'1<1ÿ9ÿ&11&ÿÿUÿP>?>8>ÿ
                                         :ÿ%'13 1 3ÿ9&'45ÿ9ÿ&11&ÿÿUÿP>?>8>ÿQÿY2$9 ÿ
                                             ÿ
                                         8>ÿÿI%8?ÿ453<ÿI 159 ÿ%& 35"ÿ89 934 ÿ?"31 ÿV$&(3ÿ4&1ÿ3<93ÿ213ÿ&1521ÿ&12345>ÿ?11ÿ
                                             <33+@aabbb> 4 53>(4'a4 5$&(3$934 9$9 4934 $9$4&1ÿ>ÿ
                                         ÿ 7
                                              77ÿÿ777ÿÿ777ÿÿ777ÿ
 c.ÿdH639ÿefEDfÿDfg2839ÿ45ÿ8f3ÿ          JKLMÿLNÿ
     hgHi9G28D1ÿj463ÿECÿ8f3ÿ             :ÿ8<9+315ÿRÿÿ
     637849ÿ5EkEHlmÿ
     ÿ                                   :ÿ8<9+315ÿpÿ
                                         :ÿ
                                         [ 8<9+3    15ÿ >ÿJKLMÿqrrÿ\KZ\ÿZ]][^@ÿ
     Iÿ&12345ÿb<4ÿÿ9ÿn 9ÿ2 1 ÿ
     &12345oÿ 3ÿ<1*ÿ3<1ÿ53ÿ 2$                          :ÿ_<   1ÿ&12345ÿÿ9ÿ 9ÿ2 1 ÿ&12345ÿ9ÿ&11&ÿÿ ÿP>?>8>ÿQÿ U 0ÿ̀9 &ÿ3ÿ
     24=>ÿIÿ&12345ÿ9ÿ&11&ÿÿ                                 9((51(931ÿ4 4 3(1 3ÿu &931&ÿ&123ÿ1=&(ÿ&123ÿ4b1&ÿ34ÿ &15ÿ45ÿ
     Qÿ Yÿb<4ÿ113ÿ34ÿ+5411&ÿ                             9931ÿ951ÿ1 ÿ3<9 ÿvR̀UX̀U>ÿ%ÿ3<ÿ 2$24=ÿÿ1131&ÿ̀9339<ÿ3<1ÿ 43ÿ
       &15ÿ 2<9+315ÿ!ÿ4ÿ<9+315ÿ ÿ                           511 3ÿ299 1ÿ<113̀ÿ3931 1 3ÿ4ÿ4+15934 ÿ̀9<$4bÿ3931 1 3̀ÿ9 &ÿ1&159ÿ
     b<13<15ÿ45ÿ43ÿ3<1ÿ&12345ÿÿ9ÿ                            4 1ÿ39=ÿ5135ÿ45ÿÿ9 "ÿ4ÿ3<11ÿ&4 1 3ÿ&4ÿ43ÿ1=3̀ÿ44bÿ3<1ÿ+541& 51ÿÿ
     n 9ÿ2 1 ÿ&12345oÿ 3ÿ                                      ÿP>?>8>ÿQÿ X)>ÿ
     <1*ÿ3<1ÿ14 &ÿ 2$24=>ÿ                               :ÿ_<41ÿ&412334(5ÿ1ÿ39ÿÿ&u12&394351ÿ9&ÿ&ÿ&1123ÿ1&1ÿ=ÿ&ÿP>(?>8>ÿQÿ Yÿ̀3ÿ9((51(931ÿ
                                                                                                                                  ÿ&123ÿ4b1&ÿ34ÿ &15ÿ45ÿ9931ÿ951ÿ
                                                               1 ÿ3<9 ÿvRÙ`ÿ̀gH6ÿE8ÿDf44C3Cÿ84ÿ294D336ÿGH639ÿwG7Dfg2839ÿxÿ45ÿ
                                                               jfg2839ÿyy.ÿ%ÿ3<ÿ 2$24=ÿÿ1131&ÿ̀9339<ÿ3<1ÿ 43ÿ511 3ÿ299 1ÿ<113̀ÿ
                                                                3931 1 3ÿ4ÿ4+15934 ÿ̀9<$4bÿ3931 1 3̀ÿ9 &ÿ1&159ÿ4 1ÿ39=ÿ5135 ÿ̀45ÿÿ
                                                               9 "ÿ4ÿ3<11ÿ&4 1 3ÿ&4ÿ43ÿ1=3̀ÿ44bÿ3<1ÿ+541& 51ÿÿ ÿP>?>8>ÿ
                                                               Qÿ X)>ÿ
                                                            :ÿIÿ+9 ÿÿ21(ÿ1&ÿb3<ÿ3<ÿ+1334 >ÿ
                                                            :ÿI51&13+4359ÿ̀1ÿ9ÿ4ÿ43<5&19ÿ+91ÿÿb
                                                                                                         b151ÿ431&ÿ+51+1334 ÿ54 ÿ4 1ÿ45ÿ 451ÿ9 1ÿ4ÿ
                                                                                                            3<ÿ ÿP>?>8>ÿQÿ X2>ÿ
                                                            :ÿ_<   1ÿ&12345ÿÿ51u 51&ÿ34ÿ1ÿ+154&ÿ51+453ÿ45ÿ1=9 +1ÿ̀zÿ9 &ÿ{ÿb3<ÿ3<1ÿ
                                                               ?1531ÿ9 &ÿT=<9 (1ÿ84  4 ÿ945&(ÿ34ÿQÿWÿ45ÿU&ÿ4ÿ3<1ÿ?1531ÿ
                                                               T=<9 (1ÿI3ÿ4ÿpWV>ÿ1ÿ3<1ÿ|\\ZMK}L\ÿ\ÿ~[\Z^ÿL\\ÿÿ Z[ÿ[ÿ
                                                               ÿZ]\M^ÿ LÿJKZ]\Lÿÿ9ÿ45 ÿ Iÿb3<ÿ3<ÿ45 >ÿ
                                                            :ÿ_<21$ÿ&>1ÿ2345ÿÿ9ÿ<1ÿ4 +9 "ÿ9ÿ&11&ÿÿ3<1ÿ?1531ÿT=<9 (1ÿI3ÿ4ÿpWVÿS 1ÿ
                                         :ÿ8<9+315ÿÿ

ÿÿÿ9ÿ45 ÿ ÿ                        !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                                              +9(1ÿ,ÿ
          Case 21-31121-sgj11 Doc 1 Filed 06/17/21                                       Entered 06/17/21 07:11:18                                        Page 3 of 22

              *967(;$6+2/',1*6,//&
01
ÿ 2345ÿ      79
               7717ÿ777777777777777777777777777777777777777777777777777ÿ                                     891ÿ 215ÿÿ7777777777777777777777777777777777777ÿÿ

 -.ÿ0121ÿ32452ÿ67892:3;<=ÿ<7>1>ÿ Jÿ  ÿ
                                 [ 4ÿ
     ?4@1Aÿ6=ÿ52ÿ7B748>;ÿ;C1ÿA16;52ÿ JÿK1Iÿÿ0353ÿÿ77777777777777777777777ÿÿLG1 ÿÿ777777777777777ÿÿ891ÿ                                              215ÿ7777777777777777777777777ÿ
     D4;C48ÿ;C1ÿ@7>;ÿEÿ=172>Fÿ         ÿ ÿ ÿ                                  ÿ MMÿNÿÿ00ÿNÿKKKKÿ
     %ÿ 451ÿ3G9 ÿÿ91Hÿ9339Gÿ9ÿ           ÿ 0353ÿÿ77777777777777777777777ÿÿLG1 ÿÿ777777777777777ÿÿ891ÿ 215ÿ7777777777777777777777777ÿ
       1+95931ÿ3Iÿ                         ÿ    ÿ           ÿ                                       ÿ        MMÿNÿÿ00ÿNÿKKKKÿ
 OP.ÿQ21ÿ78=ÿ67892:3;<=ÿ<7>1>ÿ
     318A48Bÿ52ÿ6148Bÿ?4@1Aÿ6=ÿ7ÿ       Jÿÿ4ÿ
     6:>481>>ÿ372;812ÿ52ÿ78ÿ            Jÿ
                                        [ K1 Iÿÿ012345ÿÿ76HHDWWDFKHG
                                                         77777777777777777777777777777777777777777777ÿÿS1934 G+ÿÿ7777777777777777777777777ÿ
     7??4@47;1ÿ5?ÿ;C1ÿA16;52Fÿ               ÿ    0353ÿÿ777777777777777777777777777777777777777777777ÿLG1 ÿÿ                                              777777777777777777ÿÿ
     R3ÿ9ÿ91Iÿ%ÿ 451ÿ3G9 ÿHÿ            ÿ    ÿ ÿ                                                                                                        MMÿNÿÿ00ÿNÿKKKKÿÿ
     9339Gÿ9ÿ1+95931ÿ3Iÿ                  ÿ    891ÿ 215Hÿÿ* 4T ÿ77777777777777777777777777777777ÿ

 OO.ÿ0C=ÿ4>ÿ;C1ÿ<7>1ÿ?4@1Aÿ48ÿUVWXÿ ]^_`ÿabbÿc^acÿaddbefÿ
     ZWXU[W\UFÿÿ                        Jÿ01
                                         9  2345ÿG9ÿG9&ÿ3ÿ&4 1Hÿ+5+9ÿ+91ÿ4ÿ2 1 Hÿ45ÿ+5+9ÿ9 13ÿÿ3Gÿ&353ÿ45ÿgÿ&9"ÿ
                                           1&931"ÿ+511&(ÿ3G1ÿ&931ÿ4ÿ3Gÿ+1334 ÿ45ÿ45ÿ9ÿ4 (15ÿ+953ÿ4ÿ Gÿgÿ&9"ÿ3G9 ÿÿ9 "ÿ43G15ÿ
                                          &353Iÿ
                                        Jÿ
                                        [ hÿ
                                           29 *5+3"ÿ91ÿ4 15(ÿ&12345iÿ9931Hÿ(1 159ÿ+95315Hÿ45ÿ+95315G+ÿÿ+1 &(ÿÿ3Gÿ&353Iÿ
 Oj.ÿk51>ÿ;C1ÿA16;52ÿ5D8ÿ52ÿC7l1ÿ Jÿ
                                   [ 4ÿ
     35>>1>>458ÿ5?ÿ78=ÿ217@ÿ
     325312;=ÿ52ÿ312>587@ÿ325312;=ÿJÿK1Iÿh T15ÿ214Tÿ45ÿ19Gÿ+54+153"ÿ3G93ÿ11&ÿ 1&931ÿ9331 34 Iÿh339Gÿ9&&34 9ÿG113ÿÿ11&1&Iÿ
     ;C7;ÿ811A>ÿ4mm1A47;1ÿ           ÿ 0C=ÿA51>ÿ;C1ÿ325312;=ÿ811Aÿ4mm1A47;1ÿ7;;18;458Fÿÿ]^_`ÿabbÿc^acÿadd"Iÿ
     7;;18;458Fÿ
                                                 Jÿ%3ÿ+41ÿ45ÿÿ91(1&ÿ34ÿ+41ÿ9ÿ3G5193ÿ4ÿ 1 3ÿ9 &ÿ&1 3921ÿG9n95&ÿ34ÿ+ 2ÿG193Gÿ45ÿ913"Iÿ
                                                 ÿ LG93ÿÿ3G1ÿG9n95&oÿ777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                 Jÿ%3ÿ11&ÿ34ÿ21ÿ+G"9"ÿ151&ÿ45ÿ+543131&ÿ54 ÿ3G1ÿT193G15Iÿ
                                                 Jÿ9%33ÿ3134&1ÿÿ4+51ÿ51qG992+11ÿH(ÿ4'41&3ÿ445ÿ*9Hÿ1193ÿ43G993ÿÿ(444&&ÿpHÿ1*93"Hÿÿ&&19351"5Hÿ4+55943&1ÿ451ÿH4ÿ451ÿÿ'1915ÿ3T
                                                                                                                                                                                                    3G4 3ÿ
                                                                                                                                                                                                   1$51931&ÿ
                                                    9 13ÿ45ÿ43G15ÿ4+34 Iÿÿ
                                                 Jÿ3G15ÿ7777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                             ÿ 0C121ÿ4>ÿ;C1ÿ325312;=F777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                                     ÿ                 215ÿ        r35113ÿ
                                             ÿ                                        ÿ                                 ÿ
                                             ÿ                                        77777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                                                      777777777777777777777777777777777777777ÿ 7777777ÿ7777777777777777ÿ
                                                                                      83"ÿ ÿ                                   r3931ÿs%#ÿ84&1ÿÿ
                                             ÿ t>ÿ;C1ÿ325312;=ÿ48>:21AFÿ
                                               Jÿ4ÿ
                                               JÿK1Iÿ% 59 1ÿ9(1 "ÿ77777777777777777777777777777777777777777777777777777777777777777777ÿ
                                             ÿ                84 393ÿ9 1ÿ 77777777777777777777777777777777777777777777777777777777777777777777ÿ
                                             ÿ                #G4 1ÿ       77777777777777777777777777777777ÿÿ

 ÿ          uvwvxyvxzw{ÿw}~ÿw~x}xyvwvxÿx}wvx}ÿ



ÿÿÿ9ÿ45 ÿ ÿ                        !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                                                                         +9(1ÿ,ÿ
          Case 21-31121-sgj11 Doc 1 Filed 06/17/21                          Entered 06/17/21 07:11:18               Page 4 of 22

01
ÿ 2345ÿ      79*967(;$6+2/',1*6,//&
                7717ÿ777777777777777777777777777777777777777777777777777ÿ               891ÿ 215ÿÿ7777777777777777777777777777777777777ÿÿ

 -./ÿ12345678ÿ2849:;495<ÿ5=ÿ             BCDEÿDFÿ
     ;>;9?;3?2ÿ=@<A8ÿ                    Gÿ
                                         [  &ÿ   Hÿ21ÿ9'9921ÿ45ÿ&352 34 ÿ34ÿ 151&ÿ51&345Iÿ
                                         GÿJ315ÿ9 "ÿ9& 3593'1ÿ1K+1 1ÿ951ÿ+9&Lÿ4ÿ &ÿHÿ21ÿ9'9921ÿ45ÿ&352 34 ÿ34ÿ 151&ÿ51&345Iÿÿ
 -,/ÿM849:;42Aÿ<@:326ÿ5=ÿ
                                         Gÿ
                                         [ $ OPÿ                       GÿL$QLÿ                          GÿQL $QLÿ
     N62A94568ÿ                          GÿQ$PPÿ                      GÿQL $Lÿ                         GÿQL $Lÿ
                                         Gÿ$PPÿ                      GÿL $QLÿ                        GÿR451ÿ3S9 ÿLÿ
                                         Gÿ$PPPÿ
 -T/ÿM849:;42Aÿ;88248ÿ
                                         GÿU$UQLÿ                 GÿU LL $U ÿ 4 ÿ              GÿUQLL $U ÿ24 ÿ
                                         GÿUQL $U Lÿ           GÿU LL $UQÿ 4 ÿÿ            GÿU LLL $U ÿ24 ÿ
                                         GÿU L $UQLÿ          GÿUQLL $U ÿ 4 ÿ            GÿU LLL $UQÿ24 ÿ
                                         GÿUQL $U ÿ 4 ÿ        Gÿ
                                                                       [ U LL $UQÿ 4 ÿ           GÿR451ÿ3S9 ÿUQÿ24 ÿ
 -V/ÿM849:;42Aÿ?9;39?94928ÿ
                                         GÿU$UQLÿ                 GÿU LL $U ÿ 4 ÿ              GÿUQLL $U ÿ24 ÿÿ
                                         GÿUQL $U Lÿ           GÿU LL $UQÿ 4 ÿ             GÿU LLL $U ÿ24 ÿ
                                         GÿU L $UQLÿ          GÿUQLL $U ÿ 4 ÿ            GÿU LLL $UQÿ24 ÿ
                                         GÿUQL $U ÿ 4 ÿ        Gÿ
                                                                       [ U LL $UQÿ 4 ÿ           GÿR451ÿ3S9 ÿUQÿ24 ÿ
 ÿ          WXYZX[\ÿ^_`ÿWXabX^cÿdXeaf`f\b_gcÿfghÿibjgf\Z`X[ÿ
 klmnonpÿ$$ÿÿ)9 *5+3"ÿ59 &ÿÿ9ÿ154 ÿ51IÿÿR9*(ÿ9ÿ91ÿ3931 1 3ÿÿ4 134 ÿH3Sÿ9ÿ29 *5+3"ÿ91ÿ9 ÿ51 3ÿÿ1ÿ+ÿ34ÿ
             UQLÿ45ÿ+54 1 3ÿ45ÿ+ÿ34ÿÿ"195Lÿ45ÿ243SIÿÿqÿrIsI8IÿttÿQLÿuO LÿQ PLÿ9 &ÿuQv Iÿ
 -w/ÿ12N?;6;495<ÿ;<Aÿ89x<;4@62ÿ5=ÿ ÿÿ }S1ÿ&12345ÿ51~ 13ÿ511ÿÿ945&9 1ÿH3Sÿ3S1ÿS9+315ÿ4ÿ331ÿ Lÿr 31&ÿs3931ÿ84&1Lÿ+11&ÿÿ3Sÿ
     ;@4y569z2Aÿ62{6282<4;49>2ÿ5=ÿ          +1334 Iÿ
     A23456ÿÿ
                                         ÿÿ %ÿS9'1ÿ211 ÿ9 3S451&ÿ34ÿ1ÿ3Sÿ+1334 ÿ4 ÿ21S9ÿ4ÿ3S1ÿ&12345Iÿ
                                         ÿÿ %ÿS9'1ÿ1K9 1&ÿ3S1ÿ45 934 ÿÿ3Sÿ+1334 ÿ9 &ÿS9'1ÿ9ÿ5194 921ÿ211ÿ3S93ÿ3S1ÿ45 934 ÿÿ351ÿ9 &ÿ
                                            45513Iÿÿ
                                         %ÿ&1951ÿ &15ÿ+1 93"ÿ4ÿ+155"ÿ3S93ÿ3S1ÿ451(4(ÿÿ351ÿ9 &ÿ45513Iÿ
                                            K131&ÿ4 ÿÿ7
                                                          7777777777777777ÿ

                                           ÿ           RRÿÿÿ00ÿÿÿÿ
                                           777777777777777777777777777777777777777777777ÿ
                                         ÿ s( 9351ÿ4ÿ9 3S451&ÿ51+511 393'1ÿ4ÿ&12345ÿÿ
                                                                                                  77%RE$OEHUJRWWL
                                                                                                     777777777777777777777777777777777777777777777ÿ
                                                                                                  #531&ÿ9 1ÿ
                                         ÿ }31ÿ7$XWKRUL]HG3DUW\
                                                  7777777777777777777777777777777777777777ÿ ÿ




ÿÿÿ9ÿ45 ÿ ÿ                       !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                            +9(1ÿ,ÿ
          Case 21-31121-sgj11 Doc 1 Filed 06/17/21                          Entered 06/17/21 07:11:18               Page 5 of 22

01
ÿ 2345ÿ      79*967(;$6+2/',1*6,//&
                7717ÿ777777777777777777777777777777777777777777777777777ÿ             891ÿ 215ÿÿ7777777777777777777777777777777777777ÿÿ

 -./ÿ123456789ÿ:;ÿ566:849<ÿ              = 77T5IPNBT3$BMJGBOP
                                             7777777777777777777777777777777777777777777
                                         ÿ ?( 9351ÿ4ÿ933451"ÿ45ÿ&12345ÿ
                                                                                          ÿ               7777777777777ÿ
                                                                                               0931ÿÿ 7777
                                                                                                         @@ÿ Aÿ00ÿÿAÿBBBBÿ

                                            7775IPNBT3$BMJGBOP
                                                7777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                            #531&ÿ9 1ÿ
                                               77777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                            774JEMFZ"VTUJO--1
                                            5 ÿ9 1ÿ
                                                 777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                            77774FWFOUI"WFOVF
                                             215ÿ ?35113ÿ
                                               77777777777777777777777777777777777777777777777777ÿ 7/:
                                            77/FX:PSL                                               77777777777ÿ7777
                                                                                                                      77777777777777777777777777ÿ
                                            83"ÿ                                                  ?3931ÿ        C%#ÿ84&1ÿÿ
                                            77
                                               77777
                                                     77777777777777777777777777777ÿÿ               ÿ7UPNDBMJGBOP!TJEMFZDPN
                                                                                                      77777777777777777777777777777777777777777ÿ
                                            84 393ÿ+D4 1ÿÿ                                        E 9ÿ9&&51 ÿ

                                            7
                                             7777777777777777777777777777777777777777777777777777759
                                                                                                   ÿ777777777777ÿ
                                            )95ÿ 215ÿ                                               ?3931ÿ
ÿ




ÿÿÿ9ÿ45 ÿ ÿ                       !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                          +9(1ÿ,ÿ
Case 21-31121-sgj11 Doc 1 Filed 06/17/21           Entered 06/17/21 07:11:18   Page 6 of 22




                                  LIST OF FILING ENTITIES

               Debtor               Relationship         District              Date

         GVS Portfolio I, LLC          Parent        Northern District     06/1/2021
                                                         of Texas

    GVS Texas Holdings I,, LLC       Subsidiary      Northern District     06/1/2021
                                                         of Texas

       GVS Portfolio I B, LLC          3DUHQW        Northern District     06/1/2021
                                                         of Texas

       WC Mississippi Storage        Subsidiary      Northern District     06/1/2021
         Portfolio I, LLC                                of Texas

   GVS Nevada Holdings I, LLC        Subsidiary      Northern District     06/1/2021
                                                        of Texas

    GVS Ohio Holdings I, LLC         Subsidiary      Northern District     06/1/2021
                                                         of Texas

  GVS Missouri Holdings I, LLC       Subsidiary      Northern District     06/1/2021
                                                         of Texas

    GVS New York Holdings I,         Subsidiary      Northern District     06/1/2021
            LLC                                          of Texas

   GVS Indiana Holdings I, LLC       Subsidiary      Northern District     06/1/2021
                                                         of Texas

    GVS Tennessee Holdings I,        Subsidiary      Northern District     06/1/2021
             LLC                                         of Texas

    GVS Ohio Holdings II, LLC        Subsidiary      Northern District     06/1/2021
                                                         of Texas

   GVS Illinois Holdings I, LLC      Subsidiary      Northern District     06/1/2021
                                                         of Texas

 GVS Colorado Holdings I, LLC        Subsidiary      Northern District     06/1/2021
                                                        of Texas




269708037v.1
Case 21-31121-sgj11 Doc 1 Filed 06/17/21       Entered 06/17/21 07:11:18     Page 7 of 22




                              LIST OF REAL PROPERTY


GVS Texas Holdings I, LLC: Location of Principal Assets, if different from principal place
of business:
   x   13825 FM 306, Canyon Lake TX 78133
   x   16905 Indian Chief Drive, Cedar Park, TX 78613
   x   7116 S IH 35 Frontage Rd, Austin, TX 78745
   x   2407 S 183, Austin, TX 78744
   x   1151 E (xpressway 83 San Benito TX 78586
   x   613 North Fwy, Houston, Texas 77090
   x   3412 Garth Rd Baytown, Texas 77521
   x   11702 Beechnut Street Houston Texas 77072
   x   10601 West Fairmont Parkway, La Porte, Texas 77571
   x   4806 Marie Lane, Deer Park, TX 77536
   x   8320 Alabonson Rd, Houston, TX 77088
   x   5811 North Houston Rosslyn Road, Houston, TX 77091
   x   632 Timkin Road, Tomball, TX 77375
   x   16530 W. Hardy St, Houston, TX 77060
   x   4641 Production Drive, Dallas, TX 75235
   x   2502 Bay Street, Texas City, TX 77590
   x   1910 25th Ave N, Texas City, TX 77590
Case 21-31121-sgj11 Doc 1 Filed 06/17/21          Entered 06/17/21 07:11:18        Page 8 of 22

                                                                      EXECUTION VERSION


                            UNANIMOUS WRITTEN CONSENT
                                        OF
                                APPROVING PARTIES
                                        OF
                             GVS TEXAS HOLDINGS I, LLC


                                         June 16, 2021

        THE UNDERSIGNED, being (1) certain of the members of the Board of Directors
(the “Board”) of GVS Texas Holdings I, LLC, a Delaware limited liability company (the
“Company”), and (2) the sole member of the Company (the “Member,” and together with the
Board, the “Approving Parties”) acting in lieu of a meeting by written consent pursuant to the
Delaware Limited Liability Company Act, and in accordance with Sections 5(b) and 9(d) of the
Amended and Restated Limited Liability Company Agreement, hereby waive all notice of the
time, place, and purpose of a meeting and consent to, approve, and adopt the recitals and
resolutions set forth in Exhibit A hereto and each and every action effected thereby with the same
force and effect as if they had been adopted at a duly convened meeting. Any signature page
delivered via electronic mail shall be binding to the same extent as an original signature page.

                                   [Signature Page Follows]
Case 21-31121-sgj11 Doc 1 Filed 06/17/21        Entered 06/17/21 07:11:18   Page 9 of 22




       IN WITNESS WHEREOF, the undersigned, being certain of the members of the Board,
hereby consent to the foregoing resolutions effective as of the date first written above.




                                                  By: ________________________________
                                                       ________________
                                                  Name:
                                                     me: Natin Paul
                                                  Title: Director




                                                  By: ________________________________
                                                       ________________
                                                  Name:
                                                     me: Natin Paul
                                                  Title: Director




                        [Signature Page for Board to Written Consent]
Case 21-31121-sgj11 Doc 1 Filed 06/17/21       Entered 06/17/21 07:11:18   Page 10 of 22




       IN WITNESS WHEREOF, the undersigned, being certain of the members of the Board,
hereby consent to the foregoing resolutions effective as of the date first written above.




                                                  By: ___________________________
                                                       ________________________________
                                                  Name:e: 5obHUW' Albergotti
                                                  Title: Director




                        [Signature Page for Board to Written Consent]
Case 21-31121-sgj11 Doc 1 Filed 06/17/21       Entered 06/17/21 07:11:18     Page 11 of 22




       IN WITNESS WHEREOF, the undersigned being the sole Member hereby consent to the
foregoing resolutions effective as of the date first written above.



                                                 GVS PORTFOLIO I, LLC,
                                                 A Delaware limited liability company




                                                 By: ________________________________
                                                      _________________
                                                 Name:
                                                    me: Natin Paul
                                                 Title: President




                       [Signature Page for Member to Written Consent]
Case 21-31121-sgj11 Doc 1 Filed 06/17/21               Entered 06/17/21 07:11:18     Page 12 of 22




                                           EXHIBIT A

                                        RESOLUTIONS
1.     Chapter 11 Filing

        WHEREAS, each of (1) certain of the members of the Board of Directors (the “Board”)
of GVS Texas Holdings I, LLC, a Delaware limited liability company (the “Company”), and (2)
the sole member of the Company (the “Member,” and together with the Board, the “Approving
Parties”) have considered the advice and materials provided by (x) the Company’s management
(“Management”) on behalf of the Company and (y) the legal and financial advisors to the
Company (collectively, the “Advisors”) regarding the liabilities, liquidity situation, and prospects
of the Company and the potential effects of the foregoing on the Company’s business; and

       WHEREAS, in light of the advice and materials provided by Management and the
Advisors, the Approving Parties have determined that it is desirable and in the best interests of the
Company, its creditors, and other interested parties for the Company to file a voluntary petition
(the “Petition”) for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of Texas
(the “Bankruptcy Court”).

       NOW THEREFORE, IT IS HEREBY RESOLVED, that the Company shall be, and
hereby is, authorized and directed to: (1) file the Petition for relief under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court, and (2) perform any and all such acts as are reasonable,
advisable, expedient, convenient, proper, or necessary to effect the foregoing.

                                           *   *       *   *




                                                   1
Case 21-31121-sgj11 Doc 1 Filed 06/17/21                    Entered 06/17/21 07:11:18             Page 13 of 22




                                                A:2 

         #A>?A.:@ @; .:1 6: .00;>1.:02 C6@5 %20@6;:        ;3 @52 28.C.>2 696@21 6./686@E
 ;9<.:E 0@ @52   .:1 %20@6;:  ;3 @52 696@21 6./686@E ;9<.:E 4>2292:@ ;3 (%
 &*% "!%   @52    .? .92:121 .:1 >2?@.@21 @52 
     @52 A:12>?64:21 0;:?@6@A@6:4 .88 @52 :12<2:12:@ 6>20@;>? @52 G 
   H ;3 @52 ;9<.:E 52>2/E @.72 .0@6;: C6@5;A@ 5;816:4 . 922@6:4 <>;B616:4 :;@602
 ;> @.76:4 . B;@2 .:1 0;:?2:@ @; @52 .1;<@6;: ;3 @52 3;88;C6:4 >2?;8A@6;:? .? ;3 @52 1.@2 36>?@
 C>6@@2: ./;B2

            %20@6;:  ;3 @52 "<2>.@6:4 4>2292:@ <>;B612? @5.@ @52 <>6;> A:.:69;A?
 C>6@@2: 0;:?2:@ ;3 @52 29/2> .:1 @52 ;.>1 6:08A16:4 :12<2:12:@ 6>20@;>? 6? :202??.>E
 @; @.72 .:E .@2>6.8 0@6;: .:1

           @52 @2>9          .@2>6.8 0@6;:H 6? 1236:21 6: @52 "<2>.@6:4 4>2292:@ .?
 6:08A16:4 3686:4 3;> /.:7>A<@0E <>;@20@6;: .:1

            6@ 6? 122921 12?6>./82 .:1 6: @52 /2?@ 6:@2>2?@ ;3 @52 ;9<.:E 6@?
 0>216@;>? 6@? 2=A6@E 5;812>? .:1 ;@52> 6:@2>2?@21 <.>@62? @5.@ . <2@6@6;: @52  /2
 36821 ?2276:4 >28623 A:12> @52 <>;B6?6;:? ;3 5.<@2>      ;3 &6@82  ':6@21 %@.@2? ;12 @52
          6: C5605 @52 .A@5;>6@E @; ;<2>.@2 .? . 12/@;>6:<;??2??6;: C688 /2
 ?;A45@

                    @5.@ @52 :12<2:12:@ 6>20@;>?
 52>2/E 0;:?2:@ @; @52 ;9<.:E 3686:4 ;> 0.A?6:4 @; /2 36821 @52 #2@6@6;: 6: @52 :.92 ;3 @52
 ;9<.:E A:12> 5.<@2>      ;3 @52 .:7>A<@0E ;12 .:1 0.A?2 @52 ?.92 @; /2 36821 6: @52
 ':6@21 %@.@2? .:7>A<@0E ;A>@ 3;> @52 !;>@52>: 6?@>60@ ;3 &2D.?

          @5.@ @52 :12<2:12:@ 6>20@;>? .4>22 @; 8.@2> 1286B2> .: ;>646:.8
 0;A:@2><.>@ @; ;9<.:E A<;: >2=A2?@




  88 0.<6@.86F21 @2>9? A?21 52>26: .:1 :;@ ;@52>C6?2 1236:21 ?5.88 5.B2 @52 ?.92 92.:6:4 .? .?0>6/21 @; @529 6:
@52 "<2>.@6:4 4>2292:@


     
Case 21-31121-sgj11 Doc 1 Filed 06/17/21      Entered 06/17/21 07:11:18   Page 14 of 22




                @52 A:12>?64:21 5.B2 2D20A@21 @56? ;:?2:@ 23320@6B2
 .? ;3 @52 1.@2 36>?@ C>6@@2: ./;B2


                                                        




                                       E 
                                           !.92 ;8822: 2 (>62?


                                                         




                                       E 
                                           !.92 $605.>1 >@5A>




 !#!!& $&"$ "!%!& %!&'$ #  (% &*% "!%  
   
Case 21-31121-sgj11 Doc 1 Filed 06/17/21            Entered 06/17/21 07:11:18        Page 15 of 22




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 In re:                                                     Chapter 11

 GVS TEXAS HOLDINGS I, LLC                                  Case No. [______]

                          Debtor.                           (Joint Administration Requested)



                          CORPORATE OWNERSHIP STATEMENT

          Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the

following list identifies all corporations, other than a governmental unit, which directly or

indirectly own 10% or more of any class of equity interests in the above-captioned debtor and

debtor in possession:

                   Direct Owner                                   Indirect Owners

               GVS Portfolio I, LLC                           GVS Portfolio I B, LLC
                                                              GVS Portfolio I C, LLC
         Case 21-31121-sgj11 Doc 1 Filed 06/17/21                                   Entered 06/17/21 07:11:18              Page 16 of 22

 Fill in this information to identify the case and this filing:


              GVS Texas Holdings I, LLC
 Debtor Name __________________________________________________________________
                                         Northern
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                       List of Equity Security Holders
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    06/17/2021
        Executed on ______________                         8 /s/ Robert D. Albergotti
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Robert D. Albergotti
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Party
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 21-31121-sgj11 Doc 1 Filed 06/17/21            Entered 06/17/21 07:11:18        Page 17 of 22




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 In re:                                                     Chapter 11

 GVS TEXAS HOLDINGS I, LLC                                  Case No. [______]

                          Debtor.                           (Joint Administration Requested)



                           LIST OF EQUITY SECURITY HOLDERS

          Pursuant to rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following is

a list of holders of equity securities of the above-captioned debtor and debtor in possession:

   Name and Last Known Address or
                                                 Kind of Interest        Percentage of Interest
     Place of Business of Holder
         GVS Portfolio I, LLC                      Membership                     100%
            /DYDFD6W
          Austin, TX 78701
         Case 21-31121-sgj11 Doc 1 Filed 06/17/21                                   Entered 06/17/21 07:11:18              Page 18 of 22

 Fill in this information to identify the case and this filing:


              GVS Texas Holdings I, LLC
 Debtor Name __________________________________________________________________
                                         Northern
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                       Corporate Ownership Statement
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    06/17/2021
        Executed on ______________                         8 /s/ Robert D. Albergotti
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Robert D. Albergotti
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Party
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 21-31121-sgj11 Doc 1 Filed 06/17/21                            Entered 06/17/21 07:11:18                           Page 19 of 22


      Fill in this information to identify the case:

                   GVS Texas Holdings I, LLC, et al.
      Debtor name __________________________________________________________________
                                              Northern
      United States Bankruptcy Court for the: ______________________             Texas
                                                                     District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 
    Largest Unsecured Claims and Are Not Insiders                                                                                                           12/15

    A list of creditors holding the  largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if     Deduction for      Unsecured
                                                                                                                   partially           value of           claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff

1                                           PO Box 181140,
      Ohio Department of                                                      Sales taxes
                                            Columbus, OH                                           Disputed                                              $1,291,629
      Taxation                              43218-1140

2     Cupertino Builders, LLC 1159 Sonora Ct, Suite                          Trade
                                            202, Sunyvale, CA 94086                                                                                      $432,754.18


                                            8130 State Highway 150                                 Disputed,
3     Vision Builders                                                        Trade                 Contingent
                                            West, Coldspring, TX                                                                                         $287,975.84
                                            77331

4                                           124 E. Bandera, Suite Trade
      AllPro
                                            204, Boerne, TX 78006                                  Contingent                                           $190,238.21


5     West Texas Stone                      5206 Orsini Blfs, Round Trade
                                            Rock, TX 78665                                                                                               $186,543.19
      Solutions

6
      Alliance Tax Advisors                 433 E. Las Colinas Blvd,         Professional
                                            Suite 300, Irving, TX                                                                                        $136,328.53
                                            75039
                                                                             Services

7     Siegel Jennings Co.,                  23425 Commerce Park              Professional
                                            Dr, Suite 103, Cleveland,                                                                                    $132,530.37
      L.P.A.                                OH 44122
                                                                             Services

8     SpareFoot                             720 Brazos Street, Suite Trade
                                            300, Austin TX 78701                                                                                         $55,793.60




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims                                   page 1
             Case 21-31121-sgj11 Doc 1 Filed 06/17/21                        Entered 06/17/21 07:11:18                            Page 20 of 22

                  GVS Texas Holdings I, LLC, et al.
    Debtor       _______________________________________________________                       Case number   (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if     Deduction for      Unsecured
                                                                                                                partially           value of           claim
                                                                                                                secured             collateral or
                                                                                                                                    setoff

9     City of Houston Utility              PO Box 1560,                  Utilities
                                                                                                                                                     $43,701.89
      Bill - Water - 1560                  Houston, TX 77251

10    WASTE-MANAGERS,                      PO Box 847,                   Utilities
                                                                                                                                                     $35,065.33
      LLC                                  Corning, CA 96021

11    Holland Roofing Inc.                 7450 Industrial Road, Trade
                                           Florence, KY 41042                                                                                         $30,430.21


12    Mississippi Power                    PO Box 245, Birmingham,       Utilities
                                           AL 35201-0245                                                                                             $26,375.07


13    Pedernales Electric                  PO Box 1, Johnson             Utilities
                                                                                                                                                      $24,691.02
      Cooperative -PEC                     City, TX 78636

14    Penco Access Control                 4067 Hollister Street, Trade
                                                                                                                                                     $21,259.31
      LLC                                  Houston, TX 77080

15    Sibrian Landscaping                  5300 DeSoto Drive, Apt. Trade
                                           329, Houston, TX 77091                                                                                     $19,978

16    Brookstone             521 Sage Run Dr.,                           Trade
      Construction Group LLC Lebanon, OH 45036                                                   Disputed                                            $16,133.75


17                                         PO Box 60, Taylorsville, Utilties
      Southern Pine Electric
                                           MS 39168-0060                                                                                              $15,979.21
      Power Association

18
      SiteLink                             P.O. Box 19744,               Trade
                                                                                                                                                      $14,798.62
                                           Raleigh, NC 27619

19
      City of Dallas Water                 City Hall, 2D South,          Utilities
                                                                                                                                                     $14,274.60
      Utilities                            Dallas, TX 75277

20                                         121 Broadway, Suite 574,
     SAGE Storage                                                        Insurance
                                           San Diego, CA 92101                                                                                       $14,149.99
     Insurance Servicing



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims                                   page 2
             Case 21-31121-sgj11 Doc 1 Filed 06/17/21                        Entered 06/17/21 07:11:18                            Page 21 of 22

                 GVS Texas Holdings I, LLC, et al.
 Debtor          _______________________________________________________                       Case number   (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if     Deduction for      Unsecured
                                                                                                                partially           value of           claim
                                                                                                                secured             collateral or
                                                                                                                                    setoff

   Bottini Fuel                          PO Box 1640,                  Trade
                                           Wappingers Falls, NY                                                                                       $13,953.22
                                           12590-8640

   Cardinal Landscaping                  1192 S. Nixon Camp Rd.,       Trade
                                           Oregonia, OH 45054                                   Disputed                                              $12,581.09


   HD Supply Facilities                  PO Box 509058, San   Trade
     Maintenance Ltd                       Diego, CA 92150-9058                                                                                       $12,118.43


   Prosperity Construction 100 Calumet Gardens,                        Trade
                             Ste 103, Madison, MS                                                                                                     $11,548.14
     LLC
                                           39110

   Ameren Illinois                       PO Box 88034,          Utilities
                                           Chicago, IL 60680-1034                                                                                     $11,330.12


   Youngstown Fence Inc. 235 E. Indianola Avenue, Trade
                                           Youngstown, OH 44507                                                                                      $10,110.31


   RMM Houston, LLC                      7450 Industrial Road, Trade
                                           Florence, KY 41042                                                                                         $9,680

   A&A Landscaping and                   27 Delano St,                 Trade
     Plowing, Inc                          Poughkeepsie, NY 12601                                                                                    $9,600

   Constellation                         P.O. Box 4640, Carol  Utilities
     NewEnergy, Inc                        Stream, IL 60197-4640                                                                                     $9,508.03


   All-Star Garage Door                  P.O. Box 1864, Olive Trade
     Services                              Branch, MS 38654                                                                                          $9,505




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims                                   page 
         Case 21-31121-sgj11 Doc 1 Filed 06/17/21                                   Entered 06/17/21 07:11:18              Page 22 of 22

 Fill in this information to identify the case and this filing:


              GVS Texas Holdings I, LLC
 Debtor Name __________________________________________________________________
                                         Northern
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (&RQVROLGDWHG)


             Other document that requires a
              declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    06/16/2021
        Executed on ______________                         8 /s/ Bob Albergotti
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Bob Albergotti
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Party
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
